                                            Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    WILLIAN MATIAS RAUDA,                           Case No. 21-cv-03897-CRB
                                   9                  Plaintiff,
                                                                                        ORDER DENYING MOTION FOR
                                  10             v.                                     TEMPORARY RESTRAINING ORDER;
                                                                                        EXTENDING ADMINISTRATIVE STAY
                                  11    DAVID JENNINGS, et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13           On May 24, 2021, Willian Matias Rauda petitioned this Court for a writ of habeas
                                  14   corpus “to enjoin Respondents Department of Homeland Security (DHS) from executing
                                  15   his deportation.” See Pet. (dkt. 1) ¶ 1. He now moves for an emergency temporary
                                  16   restraining order, which would “enjoin” the government “from removing” Mr. Matias until
                                  17   the Court rules on his habeas petition. See Second Mot. for TRO (dkt. 10) at 9. The Court
                                  18   has administratively restrained the government from deporting Mr. Matias pending the
                                  19   Court’s ruling on his motion for a TRO.
                                  20           Because 8 U.S.C. § 1252(g) deprives the Court of jurisdiction to hear Mr. Matias’s
                                  21   claims, the Court denies Mr. Matias’s motion. But given the severe harm that Mr. Matias
                                  22   will face if he is deported, the Court extends the administrative stay that is already in place
                                  23   for five additional days so that Mr. Matias may seek further relief from the Ninth Circuit.
                                  24   I.      BACKGROUND
                                  25           Mr. Matias, a national of El Salvador, is 24 years old and has been unlawfully
                                  26   residing in the United States since February 2014. See Pet. ¶ 3. He started in the Bay
                                  27   Area and had a child there, but in October 2015 relationship issues caused Mr. Matias to
                                  28   leave for Maryland. Id. ¶ 18–19. There, in April 2017, Mr. Matias pleaded guilty to
                                           Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 2 of 11




                                   1   aggravated assault. Id. ¶ 21.1 He was released from custody soon after and returned to the
                                   2   Bay Area, where he reunited with his partner and had another child . Id. ¶¶ 21–22. In
                                   3   November 2018, Immigration & Customs Enforcement (ICE) detained Mr. Matias and
                                   4   initiated removal proceedings. Id. ¶ 23.2
                                   5          In those proceedings, Mr. Matias sought protection under the Convention Against
                                   6   Torture (CAT). Id. “To qualify for CAT relief, an alien must establish that ‘it is more
                                   7   likely than not that he or she would be tortured if removed to the proposed count ry of
                                   8   removal.’” Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014) (quoting 8 CFR
                                   9   § 208.16(c)(2)). The anticipated torture must also be “inflicted by or at the instigation of
                                  10   or with the consent or acquiescence of a public official or other pe rson acting in an official
                                  11   capacity.” 8 CFR § 208.18(a)(1). In this context, “acquiescence” means that a public
                                  12   official, “prior to the activity constituting torture,” has “awareness of such activity and
Northern District of California
 United States District Court




                                  13   thereafter breach[es] his or her responsibility to intervene.” Id. § 208.18(a)(7). But
                                  14   “general ineffectiveness . . . to investigate and prevent crime will not suffice to show
                                  15   acquiescence.” Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016).
                                  16          Mr. Matias argued before an Immigration Judge that if he was deported, Salvadoran
                                  17   authorities would torture him. See Pet. ¶ 24. Mr. Matias told the Immigration Judge that
                                  18   before leaving El Salvador, he had been forced to do tasks for MS-13 and was repeatedly
                                  19   beaten and harassed by police officers who considered him a gang member. Id. ¶ 17–18.
                                  20          The Immigration Judge denied Mr. Matias CAT relief. Id. ¶ 24. The Immigration
                                  21   Judge found that Mr. Matias was credible and that Mr. Matias had been tortured by
                                  22   Salvadoran authorities on two occasions. Id. But the Immigration Judge also found that
                                  23   changed circumstances made it unlikely that Mr. Matias would be tortured again. Id.
                                  24   Those changed circumstances were (1) Mr. Matias’s new lifestyle as a family man who
                                  25   would not be working for MS-13, such that Salvadoran police would not likely target him,
                                  26

                                  27   1 Mr. Matias’s motion to vacate his plea and conviction based on “ineffective assistance of counsel
                                  28   and factual innocence” is pending in Maryland state court. Pet. ¶ 21.
                                       2 Mr. Matias has remained in ICE custody since then. See Pet. ¶ 24.

                                                                                       2
                                         Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 3 of 11




                                   1   and (2) El Salvador’s improved track record of attempting to control gang violence, such
                                   2   that Salvadoran authorities would not likely “acquiesce” in any violence against Mr.
                                   3   Matias by MS-13 gang members. Id.
                                   4          Mr. Matias unsuccessfully appealed to the BIA. Id. ¶ 25. And on January 28, 2021,
                                   5   the Ninth Circuit held that substantial evidence supported the agency’s findings and denied
                                   6   Mr. Matias’s petition for review. Id.; see also Matias Rauda v. Wilkinson, 844 F. App’x
                                   7   945, 949–50 (9th Cir. 2021).
                                   8          Mr. Matias now alleges that new developments have undermined the agency’s
                                   9   finding that Mr. Matias will not likely suffer torture if he is removed to El Salvador. On
                                  10   February 9, 2021, an MS-13 gang member sent a threatening text to Mr. Matias’s
                                  11   significant other. See Pet. ¶ 26. The message called Mr. Matias a “snitch” and said that
                                  12   MS-13 gang members would kill Mr. Matias in El Salvador. Id. Mr. Matias called an
Northern District of California
 United States District Court




                                  13   acquaintance in El Salvador, who confirmed that MS-13 had labeled him a “snitch.” Id.
                                  14          Mr. Matias also alleges that political changes in El Salvador have undermined the
                                  15   agency’s finding that government officials would not likely acquiesce in gang violence
                                  16   against him. Id. ¶ 27–28. In particular, “President Nayib Bukele’s allies in the national
                                  17   legislature voted to remove the country’s top prosecutor . . . [and] five constitutional court
                                  18   judges.” Id. ¶ 27. According to Mr. Matias, international observers are concerned that
                                  19   Bukele is “attempting a coup.” Id. ¶ 28. The U.S. government has condemned Bukele’s
                                  20   actions and (through Vice President Kamala Harris) expressed “deep concerns about El
                                  21   Salvador’s democracy.” Id.
                                  22          On April 22, 2021, Mr. Matias moved to reopen his immigration case so that the
                                  23   BIA could reconsider his request for CAT relief given these developments. Id. ¶ 29. The
                                  24   Ninth Circuit’s mandate, issued on May 13, 2021, terminated the stay of removal that had
                                  25   been in place. Id. ¶ 30. The next day, to avoid being deported before the BIA ruled on his
                                  26   motion to reopen, Mr. Matias moved the BIA for an emergency stay of removal. Id. ¶ 31.
                                  27   On May 21, 2021, the BIA denied that motion for an emergency stay. Id. ¶ 32.
                                  28          On May 24, 2021, Mr. Matias petitioned for a writ of habeas corpus in the U.S.
                                                                                     3
                                             Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 4 of 11




                                   1   District Court for the Northern District of California, requesting that the Court enjoin the
                                   2   government from removing him before the BIA ruled on his motion to reopen. See id. at
                                   3   12. Mr. Matias also moved to enjoin the government from removing him until the Court
                                   4   ruled on his habeas petition. See First Mot. for TRO (dkt. 2) at 6. Judge Koh denied that
                                   5   motion without prejudice. See Order Denying First Mot. for TRO (dkt. 5).
                                   6            On May 25, 2021, Mr. Matias again moved for an emergency temporary restraining
                                   7   order pending adjudication of his habeas petition. See Second Mot. for TRO (dkt. 10). On
                                   8   May 26, 2021, the case was reassigned to Judge Freeman. See First Order Reassigning
                                   9   Case (dkt. 12). The same day, Judge Freeman entered an emergency administrative TRO
                                  10   until the Court was able to rule on a fully briefed motion. See Administrative TRO (dkt.
                                  11   13). But later that day, Judge Freeman recused herself and the case was reassigned to the
                                  12   undersigned judge. See Order of Recusal (dkt. 18); Second Order Reassigning Case (dkt.
Northern District of California
 United States District Court




                                  13   19). The Court extended the administrative restraining order and set a hearing. See Order
                                  14   Extending Administrative TRO (dkt. 22).
                                  15            Mr. Matias’s motion for a TRO is now fully briefed. See Opp. (dkt. 20); Reply
                                  16   (dkt. 24-1). The Court heard argument on June 2, 2021. See Minute Entry (dkt. 26). At
                                  17   the hearing and in a subsequent filing, the government agreed to not deport Mr. Matias
                                  18   until the Court issued its ruling, effectively extending the administrative restraining order
                                  19   until the date of this order. See ICE Notice (dkt. 31).3
                                  20   II.      LEGAL STANDARD
                                  21            A TRO is an “extraordinary remedy” that should be awarded only upon a clear
                                  22   showing that the plaintiff (or in this case, the petitioner) is entitled to such relief. See
                                  23   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). The party seeking a TRO
                                  24   must establish: (1) a likelihood of success on the merits; (2) a likelihood of irreparable
                                  25   harm absent preliminary relief; (3) that the balance of equities tips in the plaintiff’s favor;
                                  26   and (4) that an injunction is in the public interest. See id. at 20. Alternatively, the moving
                                  27
                                       3ICE agreed to not deport Mr. Matias until after Monday, June 14, 2021, on the presumed
                                  28
                                       understanding that the Court would issue its opinion by then. See ICE Notice.
                                                                                        4
                                           Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 5 of 11




                                   1   party must demonstrate that “serious questions going to the merits were raised ,” that “the
                                   2   balance of hardships tips sharply in the [petitioner’s] favor,” and that the other two Winter
                                   3   elements are satisfied. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th
                                   4   Cir. 2011) (quotation omitted). The “likelihood of success on the merits ‘is the most
                                   5   important Winter factor.’” Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th
                                   6   Cir. 2017) (quoting Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)).
                                   7   III.   DISCUSSION
                                   8          Mr. Matias argues that the government’s imminent execution of his removal order
                                   9   while his motion to reopen is pending will violate his due process rights, along with CAT
                                  10   and the Immigration & Nationality Act. See Second Mot. for TRO at 2–4. The Court
                                  11   lacks jurisdiction to reach those claims and thus denies Mr. Matias’s motion. But given (1)
                                  12   the likelihood of severe irreparable harm that Mr. Matias faces; and (2) the government’s
Northern District of California
 United States District Court




                                  13   acknowledgment that courts in this district have answered the jurisdictional question
                                  14   differently, the Court extends the administrative restraining order for five days.
                                  15          A.     Jurisdiction
                                  16          8 U.S.C. § 1252(g) deprives courts of jurisdiction “to hear any cause or claim by or
                                  17   on behalf of any alien arising from the decision or action by the Attorney General to
                                  18   commence proceedings, adjudicate cases, or execute removal orders against any alien.”
                                  19   That means courts lack jurisdiction over claims challenging the government’s decisions or
                                  20   actions to execute removal orders. Mr. Matias’s habeas petition and his motion for a TRO
                                  21   both ask the Court to enjoin the government from executing his removal order. See Pet.
                                  22   ¶ 1; Second Mot. for TRO at 9. Because his claims arise from the government’s “decision
                                  23   or action” to “execute” his removal order, § 1252(g) bars the Court from hearing them.4
                                  24          The Court disagrees with other decisions to the contrary, including the Court’s prior
                                  25

                                  26
                                       4 The Court is mindful that the Ninth Circuit presently lacks jurisdiction to review the BIA’s
                                       denial of Mr. Matias’s motion for an emergency stay but would have such jurisdiction once the
                                  27   BIA denies Mr. Matias’s motion to reopen (if the BIA denies the motion to reopen). See
                                       Shaboyan v. Holder, 652 F.3d 988, 990 (9th Cir. 2011). Mr. Matias has neither requested that this
                                  28   Court review the BIA’s denial of his motion for a stay nor explained how this Court would have
                                       jurisdiction to do so. See Pet.; Second Mot. for TRO.
                                                                                         5
                                         Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 6 of 11




                                   1   decision in Yaide v. Wolf, No. 19-cv-07874-CRB, 2019 WL 6896148 (N.D. Cal. Dec. 18,
                                   2   2019). There, the Court relied on the Ninth Circuit’s statement that “neither AEDPA nor
                                   3   IIRIRA expressly repealed statutory habeas corpus relief pursuant to 28 U.S.C. § 2241.”
                                   4   Id. at *3 (quoting Magana-Pizano v. INS, 200 F.3d 603, 609 (9th Cir. 1999)). Then, the
                                   5   Court quoted the Ninth Circuit’s statement that “aliens may file § 2241 petitions that allege
                                   6   constitutional or statutory error in the removal process.” Id. (quoting Gutierrez-Chaves v.
                                   7   INS, 298 F.3d 824, 829–30 (9th Cir. 2002)). These Ninth Circuit statements predate the
                                   8   REAL ID Act of 2005, which expressly deprived courts of the jurisdiction that Mr. Matias
                                   9   asks this Court to exercise. See Pub. L. 109-13, Div. B, Title I, § 106(a) (amending the
                                  10   relevant provisions in 8 U.S.C. § 1252 to bar jurisdiction over § 2241 habeas petitions
                                  11   challenging the execution of removal orders). Thus, these statements cannot justify
                                  12   exercising jurisdiction here.
Northern District of California
 United States District Court




                                  13          Nor do other Ninth Circuit decisions predating the REAL ID Act of 2005 suggest
                                  14   that the Court has jurisdiction over Mr. Matias’s claims. In United States v. Hovsepian,
                                  15   the district court enjoined the INS from deporting Hovsepian based on a “purely legal
                                  16   question” that did not pertain to the government’s “discretionary authority” to remove.
                                  17   359 F.3d 1144, 1155 (9th Cir. 2004) (en banc). When the district court had sentenced
                                  18   Hovsepian for possession of an unlawful destructive device in an underlying criminal case,
                                  19   there had been “no deportation provision relevant” to him. Id. at 1149. But after
                                  20   “Congress amended the immigration laws to render deportable any alien who had been
                                  21   convicted of possessing an unlawful destructive device or other firearm,” and made this
                                  22   ground for deportation “retroactive,” Hovsepian was “subject to deportation.” Id. The
                                  23   district court enjoined “the INS from deporting Hovsepian on any ground not in existence
                                  24   at the time of his original sentencing.” Id. at 1155. In reversing the district court on the
                                  25   merits, the Ninth Circuit held that the district court had jurisdiction to address the pure
                                  26   legal question whether only the pre-amendment immigration laws applied to Hovsepian.
                                  27   See id. at 1155–56. But Hovsepian is inapposite here for two reasons. First, Mr. Matias’s
                                  28   due process claim is not purely legal. Mr. Matias does not assert that under the Due
                                                                                      6
                                           Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 7 of 11




                                   1   Process Clause, the government may not deport any alien with a pending motion to reopen.
                                   2   See Reply at 12.5 Instead, he asserts that if he is “detained, dead, or disappeared, he will
                                   3   have no opportunity to be heard on his motion to reopen.” Id. (quoting Sied v. Nielsen,
                                   4   No. 17-cv-06785-LB, 2018 WL 1142202, at *26 (N.D. Cal. March 2, 2018)). His due
                                   5   process claim thus hinges partly on the factual question whether his removal will likely
                                   6   result in his detention, death, or disappearance in El Salvador before the BIA rules on his
                                   7   motion to reopen.6 Second, Mr. Matias’s legal arguments take direct aim at the
                                   8   government’s execution of his removal order, not the underlying law that makes Mr.
                                   9   Matias deportable. See Hovsepian, 359 F.3d at 1155–56.
                                  10          Barahona-Gomez v. Reno is similarly not on point. There, the Ninth Circuit held
                                  11   that § 1252(g) does not apply to “general collateral challenges to unconstitutional practices
                                  12   and policies used by the agency.” 236 F.3d 1115, 1118 (9th Cir. 2001) (quotation
Northern District of California
 United States District Court




                                  13   omitted); see also Catholic Soc. Servs., Inc. v. INS, 232 F.3d 1139, 1150 (9th Cir. 2000)
                                  14   (en banc) (holding that § 1252(g) does not prevent the district court from enjoining the
                                  15   Immigration and Naturalization Service’s advance parole policy). Here, Mr. Matias
                                  16   challenges and seeks to enjoin the execution of his removal order, not an agency practice
                                  17   or policy. See Second Mot. for TRO at 9.
                                  18          Post-REAL ID Act of 2005 decisions do not support artificially narrowing
                                  19   § 1252(g) to permit the Court to hear Mr. Matias’s claims, either. For example, Mr.
                                  20   Matias relies on Singh v. Holder, which held that district courts have jurisdiction to review
                                  21   “bond hearing determinations for constitutional claims and legal error.” 638 F.3d 1196,
                                  22   1200 (9th Cir. 2011). Singh did not address a challenge to the execution of a removal
                                  23   order, which explains why Singh did not cite or discuss § 1252(g). Mr. Matias also relies
                                  24

                                  25   5 Such an argument would not fare well given Mr. Matias’s concession that “no regulatory bar
                                  26   prevents him from litigating his motion to reopen outside the United States.” Reply at 12 (citing
                                       Toor v. Lynch, 789 F.3d 1055, 1057 (9th Cir. 2015); Reyes-Torres v. Holder, 645 F.3d 1073, 1075
                                  27   (9th Cir. 2011)).
                                       6 At oral argument, the government disputed Mr. Matias’s factual contention that he has received

                                  28   credible threats. The Court does not purport to resolve that dispute here, but the dispute’s
                                       existence underscores that Mr. Matias’s claims involve both legal and factual questions.
                                                                                        7
                                         Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 8 of 11




                                   1   on Arce v. United States, 899 F.3d 796, 801 (9th Cir. 2018). Arce addressed an alien who
                                   2   had been removed to Mexico “in direct violation of a temporary stay of removal” and who
                                   3   then attempted to sue the United States under the Federal Tort Claims Act. Id. at 798.
                                   4   Arce held that § 1252(g) did not deprive the district court of jurisdiction because the
                                   5   alien’s claim arose “not from the execution of the removal order,” but from the “violation”
                                   6   of the Ninth Circuit’s stay order. Id. at 800. Here, by contrast, Mr. Matias challenges the
                                   7   government’s execution of his removal order. Finally, Jennings v. Rodriguez does not
                                   8   support Mr. Matias’s position. See 138 S. Ct. 830, 841 (2018). Consistent with Arce,
                                   9   Jennings emphasized that § 1252(g) does not strip courts of jurisdiction to hear “any claim
                                  10   that can technically be said to arise from” the Attorney General’s decision to “commence
                                  11   proceedings, adjudicate cases, or execute removal orders.” Id. (quotations omitted).
                                  12   Instead, the provision refers to “just those three specific actions themselves.” Id. Here,
Northern District of California
 United States District Court




                                  13   Mr. Matias challenges one of those three specific actions because he challenges the
                                  14   government’s decision to execute his removal order.
                                  15          Having concluded that § 1252(g) bars that challenge, the Court must determine
                                  16   whether applying § 1252(g) here violates the Suspension Clause. It does not.
                                  17          The Constitution provides that “[t]he Privilege of the Writ of Habeas Corpus shall
                                  18   not be suspended, unless when in Cases of Rebellion or Invasion the public Safety may
                                  19   require it.” U.S. Const. Art. I, § 9, cl. 2. Although the Supreme Court has not
                                  20   conclusively determined whether interpreting the Suspension Clause requires examining
                                  21   “the scope of the writ as it existed in 1789” or some later date, see DHS v. Thuraissigiam,
                                  22   140 S. Ct. 1959, 1969 n.12 (2020), applying § 1252(g) to bar Mr. Matias’s claims does not
                                  23   violate the Suspension Clause either way.
                                  24          The “historic role of habeas is to secure release from custody.” Id. at 1970. Here,
                                  25   in arguing that he should not be removed while his motion to reopen is pending, Mr.
                                  26   Matias does not attempt to secure his release from custody. Although his habeas petition
                                  27   contains a cursory request for release, see Pet. at 12, his motion for a TRO does not.
                                  28   Indeed, neither his habeas petition nor his motion for a TRO contains a single argument
                                                                                     8
                                           Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 9 of 11




                                   1   regarding his detention. In short, Mr. Matias seeks a temporary stay of removal, not
                                   2   release from custody.
                                   3          Assuming the scope of the writ protected by the Suspension Clause may
                                   4   nonetheless extend to claims seeking “relief other than release,” Thuraissigiam, 140 S. Ct.
                                   5   at 1975, it does not extend to the type of claim at issue here. At most, the writ has enabled
                                   6   aliens to raise legal challenges to deportation orders and denials of eligibility for
                                   7   discretionary relief. See INS v. St. Cyr, 533 U.S. 289, 306–08 (2001); but see
                                   8   Thuraissigiam, 140 S. Ct. at 1969 & n.12, 1981 (explaining that St. Cyr “did not consider”
                                   9   the “attempted use of the writ” to “claim the right to . . . remain in a country or to obtain
                                  10   administrative review potentially leading to that result,” while holding that “the writ has
                                  11   never encompassed” such claims).7 Here, Mr. Matias stresses that he is not challenging his
                                  12   deportation order or any ruling that he is ineligible for relief from removal. See Reply at 7.
Northern District of California
 United States District Court




                                  13   Instead, he is challenging the government’s imminent execution of his removal order.
                                  14   And, as discussed above, this challenge is not purely legal because it rests on disputed
                                  15   factual contentions regarding what will happen upon Mr. Matias’s removal to El Salvador. 8
                                  16          In sum, because Mr. Matias’s claims do not “call for traditional habeas relief” even
                                  17   under an evolving understanding of the writ, applying § 1252(g) to bar his claims does not
                                  18   implicate the Suspension Clause. Thuraissigiam, 140 S. Ct. at 1970; see also Hamama v.
                                  19   Adducci, 912 F.3d 869, 875 (6th Cir. 2018) (“[B]ecause Petitioners’ removal-based claims
                                  20   fail to seek relief that is traditionally cognizable in habeas, the Suspension Clause is not
                                  21   triggered.”).
                                  22

                                  23
                                       7 The Second Circuit’s decision in Ragbir v. Homan, which held that the Suspension Clause
                                       “requires the availability of a petition for writ of habeas corpus” in similar circumstances, 923
                                  24   F.3d 53, 66 (2d Cir. 2019), relied on a reading of St. Cyr that the Supreme Court has since rejected
                                       as overly broad, see id. at 76–77; Thuraissigiam, 140 S. Ct. at 1981.
                                       8 Traditional habeas courts had no consistent practice, but sometimes “permitted factual inquiries”
                                  25
                                       when other opportunities for judicial review were unavailable. See Richard H. Fallon, Jr. &
                                  26   Daniel Meltzer, Habeas Corpus Jurisdiction, Substantive Rights, and the War on Terror, 120 Harv.
                                       L. Rev. 2029, 2102 (2007). The cases exemplifying this practice, however, appear to have
                                  27   involved challenges to the findings justifying custodial detention. See id. at 2102–03. There is no
                                       indication that habeas courts have traditionally resolved factual questions in the first instance to
                                  28   temporarily halt the execution of deportation orders. See Thuraissigiam, 140 S. Ct. at 1969–70 &
                                       n.12.
                                                                                            9
                                           Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 10 of 11




                                   1            Congress has determined that the Court lacks power to hear Mr. Matias’s claims
                                   2   challenging the government’s execution of his removal order. Even when read narrowly,
                                   3   § 1252(g)’s jurisdictional bar squarely applies and does not run afoul of the Suspension
                                   4   Clause.
                                   5            B.     Administrative Restraining Order
                                   6            For several reasons, the Court extends the administrative restraining order currently
                                   7   in place for five days so that Mr. Matias can seek relief from the Ninth Circuit.
                                   8            Most obviously, Mr. Matias faces a likelihood of severe irreparable harm if he is
                                   9   removed to El Salvador. At oral argument, the government doubted that Mr. Matias has
                                  10   received credible threats but did not (and could not) deny that if Mr. Matias’s allegations
                                  11   are true—if he has received and confirmed genuine threats against his life—he may be
                                  12   killed. At this stage, the Court lacks enough information to resolve factual questions
Northern District of California
 United States District Court




                                  13   regarding the allegations and thus presumes their truth. Needless to say, a likelihood of
                                  14   death is a likelihood of irreparable harm. For the same reason, the balance of hardships
                                  15   strongly favors Mr. Matias.
                                  16            Further, the Court’s jurisdictional holding is not free from doubt. 9 As the
                                  17   government acknowledged at oral argument, courts in the Northern District of California
                                  18   have reached different conclusions. See Yaide, 2019 WL 6896148, at *3 (declining to
                                  19   apply § 1252(g)); Sied, 2018 WL 1142202, at *20 (same); but see, e.g., Ma v. Holder, 860
                                  20   F. Supp. 2d 1048, 1056–60 (N.D. Cal. 2012) (applying §1252(g)). The government also
                                  21   acknowledged that although the Sixth Circuit has applied § 1252(g) consistent with the
                                  22   Court’s ruling here, see Hamama, 912 F.3d at 874, there is no Ninth Circuit decision on
                                  23   point.
                                  24            Given the severe harm that Mr. Matias faces and the lack of binding caselaw on the
                                  25

                                  26   9 This is not a reason for the Court to grant Mr. Matias’s motion for an injunction pending
                                  27   resolution of his habeas petition, see Munaf v. Geren, 553 U.S. 674, 690 (2008) (“A difficult
                                       question as to jurisdiction is, of course, no reason to grant a preliminary injunction. It says
                                  28   nothing about the likelihood of success on the merits . . . .”) (internal quotation marks omitted),
                                       and the Court thus grants only a limited administrative stay.
                                                                                          10
                                         Case 3:21-cv-03897-CRB Document 32 Filed 06/14/21 Page 11 of 11




                                   1   disputed jurisdictional issue, the Court deems it appropriate to restrain the government
                                   2   from deporting Mr. Matias for five full days from the issuance of this order. This
                                   3   continued administrative stay will provide Mr. Matias with an opportunity to seek further
                                   4   relief from the Ninth Circuit.
                                   5   IV.      CONCLUSION
                                   6            For the foregoing reasons, Mr. Matias’s motion for a TRO is denied. The
                                   7   government is ordered to not deport Mr. Matias for five full days from the issuance of this
                                   8   order.
                                   9            IT IS SO ORDERED.
                                  10            Dated: June 14, 2021
                                                                                         CHARLES R. BREYER
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    11
